Citation Nr: 0639553	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar sprain, to 
include degenerative changes of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran's degenerative changes of the lumbosacral spine 
were first manifested many years after service and have not 
been medically related to his service. 


CONCLUSION OF LAW

Lumbar sprain, to include degenerative changes of the 
lumbosacral spine were not incurred or aggravated in the 
veteran's active duty service; nor may they be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2001, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In December 2005, 
the veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Although this notice 
was delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in March 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim, and a medical 
opinion has been sought.

Service Connection

The veteran seeks service connection for lumbar sprain, to 
include his current diagnosis of degenerative changes of the 
lumbosacral spine.  He contends that his current low back 
disorder is the result of injuries sustained in a truck 
accident in service.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record demonstrates that the veteran 
currently carries a diagnosis of degenerative disc disease of 
the lumbosacral spine.  Service medical records confirm that 
in March 1945, he was riding in a truck carrying 25 soldiers 
when it overturned.  His feet were pinned under the seat in 
front of him, while his back was bent over the back of the 
seat he was in.  People and gas cans continued to roll on 
him.  He reported not being able to move his legs for about 
five minutes, and losing sensation in them.  Orthopedic 
consultation resulted in a diagnosis of hyperextension injury 
to the lumbar spine with ligament tear and hematoma.  
Subsequent service records reveal recurring back sprain and 
pain.  Thus, the question that remains for the Board is 
whether there exists medical evidence of a nexus between the 
current disability and these service injuries. 

The veteran's treating physician submitted a letter in May 
2002 indicating that the veteran reported being hospitalized 
for a back injury in service for eight to nine months, and 
experiencing pain ever since then.  Based on this, the doctor 
concluded that the symptoms the veteran was having at that 
time in 2002 were related to the injury in 1945.

In March 2006, a VA physician examined the then-83 year old 
veteran and indicated that the clinical and objective 
findings were consistent with his age.  She did not comment 
on the veteran's in-service injuries or their effect on the 
health of his spine.  The Board asked that a medical expert 
review the veteran's claims file and determine whether a 
medical connection was present.  In October 2006, such a 
review was undertaken by the Chief of Orthopedics at the VA 
Medical Center in Mountain Home, Tennessee.  

The physician described the account of the veteran's 1945 
accident as found in the service medical records.  He noted 
that the records indicated that recovery was complete with no 
reported complaints until the late 1990's.  The physician 
also noted that the veteran had had no surgical interventions 
for lumbar pathology in the fifty-five years before he filed 
his claim for compensation.  The radiographic and magnetic 
resonance imaging (MRI) scans of the lumbosacral spine 
demonstrated "multilevel degenerative changes which are 
relatively mild."  Based upon his review of all the 
evidence, the physician concluded that the reported findings 
were likely to be related to the normal and expected aging 
process for a person who had performed the physically 
demanding work such as this veteran had.  

For clarification, the file reveals that after the veteran 
separated from service in 1946, he worked in construction and 
on oil rigs for roughly forty years, and then ceased working 
due to his service-connected psychiatric disability.  
Treatment records also show that while the veteran underwent 
VA general medical examinations in September 1947, April 
1952, and December 1982, he did not present with complaints 
of low back pain at these times.  It is not until an x-ray of 
the abdomen in July 1993 that also showed degenerative 
changes of the lumbosacral spine that evidence of a pathology 
is present.  Even still, subsequent treatment records do not 
document complaints referable to the low back until August 
2002.

The veteran has been asked on three occasions whether there 
are outstanding records from private sources that are 
applicable to his claim.  See letters from the RO to the 
veteran dated in December 2001, July 2003, and December 2005.  
He has submitted no executed medical release forms in return.

In response to the VA expert opinion, the veteran did submit 
two additional statements from his treating physician.  The 
first, in the context of a November 2006 treatment note, 
indicated that the veteran reported "an injury to his neck 
and back" while he was in the military, and then stated that 
while the veteran does have degenerative changes as one would 
see with the aging process, they are more advanced because of 
the service-connected injury.  The second opinion, also dated 
in November 2006, essentially states that the veteran has an 
increased amount of degenerative changes and increased pain 
with accelerated formation of these changes because of his 
service-connected injuries.  Neither of these opinions speak 
to the specific nature of the veteran's in-service injuries 
to the low back.

The Board gives more weight to the October 2006 VA expert 
opinion, as it accounts for the veteran's entire medical 
history, to include a forty year history of extensive 
physical labor, for which the private physician fails to 
account.  It is clear from the depth of the VA opinion that 
the physician had access to the entire claims file, and 
extensively reviewed the service medical records, as well as 
the post-service treatment records.  This is not clear from 
the private physician's opinions, which speak to the 
veteran's reported history but do not indicate an 
understanding of the veteran's full medical history, to 
include the stress put on his body since 1946.  In sum, the 
private opinions offer no rationale for finding a medical 
nexus.

There is no doubt that the veteran sustained injuries to his 
low back while in service; however, the competent and 
credible medical evidence does not establish a nexus between 
the mild degenerative changes present now and those injuries 
then.  Because the VA opinion is afforded more weight, the 
evidence is not in relative equipoise sufficient to invoke 
the benefit of the doubt doctrine.  The evidence 
preponderates against a finding of medical nexus.  Direct 
service connection is not warranted in this case.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  As discussed above, the first 
documented showing of degenerative changes of the veteran's 
lumbosacral spine is on an abdominal x-ray in July 1993, 
nearly fifty years after his separation.  Therefore, 
presumptive service connection is not warranted.


ORDER

Entitlement to service connection for lumbar sprain, to 
include degenerative changes of the lumbosacral spine, is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


